UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Semiannual report 1 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnams experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 11–12 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. * Returns for the six-month period are not annualized, but cumulative. 4 Short Duration Income Fund Interview with your fund’s portfolio managers What was the short - term bond market environment like during the six months ended January31, 2016? Joanne: It was an eventful and challenging period overall. Within this environment, the fund performed in line with its benchmark. A major development during the period was the Federal Reserve’s first hike in its target for short-term interest rates in nearly a decade. Although the increase was anticipated, the timing of the change generated considerable speculation until the Fed’s official announcement on December16, 2015. In anticipation of the central bank’s policy shift, three-month Libor — the London Interbank Offered Rate — rose sharply from late October until it peaked in early January. Libor is a widely used benchmark for short-term lending among banks, and historically has risen before the federal funds rate moves higher. During the period, Libor more than doubled from 0.30% at the beginning of August to 0.62% at the end of January. Amid an environment of increasing risk aversion on the part of investors, credit spreads for corporate bonds with maturities of one to three years rose as prices fell. Credit spreads are the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries. Energy and commodity-related securities performed the worst, reflecting continued concern about slowing This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Short Duration Income Fund 5 growth in China and oil prices that dropped to about $33 per barrel by period-end. Credit market liquidity was challenged in December, partly due to developments with Third Avenue Focused Credit Fund, a high-risk high-yield fund that suspended shareholder redemptions and ultimately shut down. While the Third Avenue fund was a distressed high-yield strategy and Putnam Short Duration Income Fund is not, the event sparked liquidity fears that spread across the market. In response to these events, we held extra cash going into the end of 2015, as a defensive measure to help ensure liquidity in a constrained environment. Before we talk about the fund’s performance, would you review how you manage risk? Joanne: We seek to limit the fund’s sensitivity to interest-rate movements by generally keeping the portfolio’s duration at or less than one year. In fact, during the period, we maintained the fund’s duration at 0.2 on average. We seek to control the fund’s credit risk by pursuing only investment-grade securities and avoiding concentrated exposures to individual issuers. Lastly, we utilize high-quality commercial paper and other money market-eligible securities for liquidity purposes —as well as a temporary repository for cash that will be invested in ultrashort bonds. Turning to you, Mike, would you tell us about the factors that influenced the fund’s relative performance during the six - month reporting period? Despite the rise in three-month Libor during the period, the fund’s interest-rate sensitivity was kept in check by our short duration positioning and our net asset value [NAV] was not materially affected. In addition, we kept Allocations are shown as a percentage of the fund’s net assets as of 1/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Short Duration Income Fund a majority of the fund’s assets in floating-rate securities, the coupons of which adjust to changes in three-month Libor, which also helped dampen the fund’s overall rate sensitivity. That said, the fund’s NAV was slightly hampered by rising one- to three-year credit spreads. From a sector perspective, our allocation to banks and other types of financial companies accounted for 50% of the portfolio and was the biggest relative contributor. We continued to favor specific issuers in this sector because we believed they offered better relative value and risk/reward profiles than those in other corporate bond categories. We remained focused on U.S. dollar-denominated bonds issued by diversified global institutions that, in our estimation, have demonstrated the greatest progress toward increasing their liquidity and capital positions. Holdings of real estate investment trusts [REITs] also aided the fund’s relative return. We had roughly 5% of the portfolio allocated to high-quality, well-collateralized REITs, down from about 6% at the beginning of the period and 10% one year ago. We continue to like REITs, but a number of the REITs we held either matured or were called away during the period. Newly issued REITs typically carry 10-year maturities, which are too long for inclusion in the portfolio, particularly given their fixed dividend rates. On the downside, positions in metals/mining and automotive hampered the fund’s relative Credit qualities are shown as a percentage of net assets as of 1/31/16. A bond rated BBB or higher (A-3/SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash and derivatives and may show a negative market value percentage as a result of the timing of trade date versus settlement date transactions. The fund itself has not been rated by an independent rating agency. Short Duration Income Fund 7 performance. The metals/mining sector came under pressure as prices for oil, iron ore, copper, and other commodities sharply declined. The allocation, at less than 1% of the fund, was a modest detractor. The automotive sector was negatively affected by news that Volkswagen sought to circumvent emissions tests on diesel-powered models sold in the United States. Market participants were initially concerned that the issue might spread beyond Volkswagen, but that did not occur. How was the fund positioned in terms of maturity, credit quality, and market sectors? Mike: We continued to target opportunities in securities with maturities of up to three years or those with marginally lower credit quality. We sought to mitigate these risks by counterbalancing them. Specifically, the Baa-rated securities that we owned — which provided the fund with higher yields, given their greater credit risk — were generally shorter-maturity bonds, so they entailed relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically carried somewhat longer maturities. In our view, this balanced approach allowed us to add incremental income potential without significantly increasing the portfolio’s risk profile. As for sector positioning, at period-end about 91% of the portfolio was invested in corporate bonds, the majority of which were issued by financial institutions. Roughly three-quarters of our corporate holdings were of the floating-rate variety. The coupons on these positions adjusted higher in step with Libor, helping to increase the amount of income generated by the portfolio. Elsewhere, 8% of the fund was invested in securitized sectors, such as asset-backed securities, collateralized mortgage This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Short Duration Income Fund obligations, and commercial mortgage-backed securities. Our holdings in this area of the market aided the fund’s relative performance due to their higher yields. The balance of the portfolio was in commercial paper/money market securities. What is your outlook for the coming months? Mike: We believe U.S. gross domestic product may continue to grow at a rate closer to 1.75% to 2% over the next year. Additionally, we expect that the Fed will continue to raise the federal funds rate in 2016 if economic data indicate that it is appropriate to continue normalizing monetary policy. However, we believe that these increases will likely occur at a slower pace than in past recoveries and the magnitude of tightening will depend on factors such as employment levels, inflation, oil prices, U.S. dollar strength, and financial market volatility. How do you plan to position the fund in light of this outlook? Joanne: We plan to maintain the fund’s conservative duration positioning, while keeping the portfolio broadly diversified. Following the volatility during the period that resulted in higher yields over Treasuries for bonds carrying credit risk, we think the valuations of many A-rated corporate floating-rate notes with maturities of two to three years look attractive. As a result, we will look to selectively add positions in that part of the market. That said, given the potential for continued periods of market turbulence fueled by macroeconomic developments, we expect to trim holdings that could exhibit volatility that we believe would be inconsistent with the fund’s conservative strategy. Moreover, we will maintain a consistent portfolio construction process regardless of market volatility, as we did over the past six months. Thanks to you both for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. Short Duration Income Fund 9 IN THE NEWS The world may be awash in more oil than previously thought — and low oil prices may remain with us for the near term, according to the International Energy Agency (IEA). In January, the per-barrel price of crude dropped below $30, hitting a 12-year low. As Organization of Petroleum Exporting Countries (OPEC) members Iran and Iraq boost oil production and global demand growth slows, supply may exceed consumption by an average of 1.75 million barrels a day in the first six months of 2016, compared with the IEA’s estimate in January of 1.5 million barrels per day. The excess in supply could swell even further if OPEC adds output, the Paris-based IEA noted in its February market report. In January, Iran ramped up oil production following the removal of international oil sanctions, Iraqi volumes notched a record high, and Saudi Arabia, OPEC’s largest producer, “turned up the taps,” the IEA said. For 2016, the IEA has lowered its global oil demand estimates by 100,000 barrels per day, leaving the level of growth for this year unchanged at 1.2 million barrels per day. 10 Short Duration Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (10/17/11) Life of fund 2.31% 0.59% 0.59% 2.09% 0.59% 2.94% 2.84% Annual average 0.53 0.14 0.14 0.48 0.14 0.68 0.65 3 years 1.28 0.11 0.11 1.23 0.11 1.69 1.59 Annual average 0.43 0.04 0.04 0.41 0.04 0.56 0.53 1 year 0.19 –0.10 –0.10 0.24 –0.10 0.39 0.29 6 months 0.07 –0.12 –0.12 0.15 –0.12 0.23 0.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of these share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 1/31/16 BofA Merrill Lynch U.S. Treasury Bill Index Life of fund 0.39% Annual average 0.09 3 years 0.25 Annual average 0.08 1 year 0.09 6 months 0.07 Index results should be compared with fund performance at net asset value. Short Duration Income Fund 11 Fund price and distribution information For the six-month period ended 1/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 6 6 6 6 6 6 6 Income $0.025683 $0.006338 $0.006333 $0.023217 $0.006337 $0.030802 $0.030697 Capital gains Long-term gains 0.001800 0.001800 0.001800 0.001800 0.001800 0.001800 0.001800 Short-term gains — Total Share value at net asset value 7/31/15 $10.03 $10.02 $10.02 $10.02 $10.02 $10.04 $10.04 1/31/16 10.01 10.00 10.00 10.01 10.00 10.03 10.02 Current rate (end of period) Current dividend rate 1 0.66% 0.26% 0.26% 0.61% 0.26% 0.77% 0.76% Current 30-day SEC yield (with expense limitation) 0.87 0.48 0.48 0.82 0.47 0.98 0.97 Current 30-day SEC yield (without expense limitation) 3 0.72 0.33 0.34 0.67 0.33 0.83 0.82 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (10/17/11) Life of fund 2.35% 0.57% 0.56% 2.04% 0.67% 2.87% 2.88% Annual average 0.55 0.13 0.13 0.48 0.16 0.68 0.68 3 years 1.37 0.09 0.09 1.22 0.19 1.67 1.68 Annual average 0.45 0.03 0.03 0.40 0.06 0.55 0.56 1 year 0.27 -0.12 -0.12 0.22 -0.02 0.37 0.37 6 months 0.06 –0.14 -0.14 0.03 -0.04 0.11 0.21 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Short Duration Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Net expenses for the fiscal year ended 7/31/15* 0.40% 0.80% 0.80% 0.45% 0.80% 0.29% 0.30% Total annual operating expenses for the fiscal year ended 7/31/15 0.54% 0.94% 0.94% 0.59% 0.94% 0.43% 0.44% Annualized expense ratio for the six-month period ended 1/31/16 0.40% 0.79%† 0.79%† 0.45% 0.78%† 0.29% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/16. † Reflects a voluntary waiver of certain fund expenses. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/15 to 1/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $2.01 $3.97 $3.97 $2.26 $3.92 $1.46 $1.51 Ending value (after expenses) $1,000.70 $998.80 $998.80 $1,001.50 $998.80 $1,002.30 $1,001.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Duration Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/16, use the following calculation method. To find the value of your investment on 8/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $2.03 $4.01 $4.01 $2.29 $3.96 $1.48 $1.53 Ending value (after expenses) $1,023.13 $1,021.17 $1,021.17 $1,022.87 $1,021.22 $1,023.68 $1,023.63 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Short Duration Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Short Duration Income Fund 15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Short Duration Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Duration Income Fund 17 The fund’s portfolio 1/31/16 (Unaudited) Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* rate (%) date amount Value Banking (37.6%) Abbey National Treasury Services PLC/Stamford, CT company guaranty sr. unsec. unsub. FRN (United Kingdom) 1.013 9/29/17 $9,565,000 $9,503,105 Abbey National Treasury Services PLC/United Kingdom company guaranty sr. unsec. unsub. FRN Ser. GMTN (United Kingdom) 1.232 8/24/18 7,000,000 6,981,303 ABN Amro Bank NV 144A sr. unsec. FRN (Netherlands) 1.421 10/28/16 350,000 350,765 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.112 11/16/18 10,000,000 9,999,080 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.060 1/16/18 10,000,000 9,978,630 Bank of America Corp. unsec. sub. FRN 0.692 8/15/16 3,873,000 3,863,197 Bank of America, NA unsec. sub. FRN Ser. BKNT 0.812 6/15/17 14,500,000 14,361,598 Bank of Montreal sr. unsec. unsub. FRN (Canada) 0.977 4/10/18 3,000,000 2,981,328 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.228 7/31/18 15,000,000 14,951,850 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN 0.758 5/22/18 7,505,000 7,452,465 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN Ser. 1 0.892 3/6/18 4,062,000 4,058,852 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.452 1/15/19 5,000,000 4,994,280 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.962 6/11/18 10,000,000 9,979,950 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.927 4/11/17 10,000,000 9,989,330 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.087 9/9/16 4,300,000 4,302,292 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.002 3/5/18 5,000,000 4,971,200 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 0.772 9/8/17 5,000,000 4,971,870 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.474 1/20/17 17,850,000 17,902,390 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.471 10/28/16 4,570,000 4,578,299 Barclays Bank PLC sr. unsec. unsub. FRN (United Kingdom) 0.944 2/17/17 12,100,000 12,093,006 Barclays Bank PLC sr. unsec. unsub. FRN Ser. MTN (United Kingdom) 1.017 12/9/16 9,385,000 9,379,998 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 1.006 3/17/17 12,553,000 12,547,452 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 0.804 5/7/17 2,403,000 2,401,210 BPCE SA company guaranty sr. unsec. FRN Ser. MTN (France) 1.191 2/10/17 10,175,000 10,197,741 BPCE SA company guaranty sr. unsec. unsub. FRB Ser. MTN (France) 1.203 6/23/17 13,000,000 12,959,349 18 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Banking cont. Branch Banking & Trust Co. sr. unsec. FRN 0.844 12/1/16 $2,000,000 $1,998,546 Branch Banking & Trust Co. unsec. sub. FRN 0.822 9/13/16 15,795,000 15,764,911 Branch Banking & Trust Co. unsec. sub. FRN Ser. BKNT 0.678 5/23/17 3,450,000 3,430,911 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN Ser. EMTN (Canada) 0.553 2/21/17 4,200,000 4,187,862 Capital One NA/Mclean VA sr. unsec. FRN 1.514 8/17/18 8,000,000 8,050,736 Capital One NA/Mclean VA sr. unsec. FRN Ser. BKNT 1.036 3/22/16 7,000,000 6,997,508 Capital One, NA sr. unsec. FRN Ser. BKNT 1.014 2/5/18 9,000,000 8,962,686 Citigroup, Inc. sr. unsec. FRN 1.082 11/24/17 5,145,000 5,125,732 Citigroup, Inc. unsec. sub. FRN 0.747 6/9/16 20,859,000 20,824,812 Commonwealth Bank of Australia 144A sr. unsec. FRN (Australia) 0.732 9/8/17 7,000,000 6,972,049 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 0.902 3/12/18 10,000,000 9,950,600 Commonwealth Bank of Australia/New York, NY 144A sr. unsec. FRB 1.119 11/2/18 8,000,000 8,002,152 Credit Agricole SA/London 144A sr. unsec. FRN (United Kingdom) 1.422 4/15/19 18,520,000 18,471,292 Credit Suisse AG/New York, NY sr. unsec. FRN 1.308 1/29/18 14,860,000 14,813,013 Credit Suisse AG/New York, NY sr. unsec. FRN 1.301 4/27/18 10,600,000 10,548,187 Danske Bank A/S 144A sr. unsec. unsub. notes (Denmark) 3.875 4/14/16 24,470,000 24,604,414 Fifth Third Bancorp unsec. sub. FRB 0.990 12/20/16 15,560,000 15,494,088 Firth Third Bank/Cincinnati, OH sr. unsec. FRN Ser. MTN 1.280 8/20/18 10,000,000 10,001,220 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 1.303 9/30/16 15,035,000 14,963,433 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 1.152 9/6/17 8,830,000 8,761,684 HSBC Finance Corp. sr. unsec. unsub. FRN 0.844 6/1/16 16,851,000 16,837,974 HSBC USA, Inc. sr. unsec. unsub. FRN 1.474 9/24/18 440,000 440,118 HSBC USA, Inc. sr. unsec. unsub. FRN 1.114 8/7/18 8,000,000 7,975,768 Huntington National Bank (The) sr. unsec. unsub. FRN 1.044 4/24/17 24,725,000 24,609,930 ING Bank NV 144A sr. unsec. FRN (Netherlands) 1.144 8/17/18 7,000,000 7,013,454 ING Bank NV 144A sr. unsec. notes (Netherlands) 1.375 3/7/16 1,450,000 1,451,141 ING Bank NV 144A unsec. FRN (Netherlands) 1.068 3/16/18 14,500,000 14,454,876 JPMorgan Chase & Co. sr. unsec. FRN Ser. MTN 0.924 3/1/18 5,000,000 4,960,775 JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.519 1/25/18 977,000 977,448 JPMorgan Chase Bank, NA unsec. sub. FRN 0.832 6/13/16 19,811,000 19,795,884 KeyBank NA/Cleveland, OH sr. unsec. FRN 0.883 11/25/16 3,000,000 2,996,901 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN 5.450 3/3/16 16,748,000 16,825,744 Manufacturers & Traders Trust Co. sr. unsec. FRB 0.991 1/30/17 5,000,000 4,988,835 Manufacturers & Traders Trust Co. sr. unsec. FRN Ser. BKNT 0.919 7/25/17 6,000,000 5,965,920 Merrill Lynch & Co., Inc. unsec. sub. FRN 0.879 5/2/17 7,282,000 7,208,758 Short Duration Income Fund 19 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Banking cont. Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.243 3/26/18 $9,000,000 $8,959,518 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.053 9/25/17 3,000,000 2,980,230 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.050 4/16/17 11,000,000 10,964,283 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.404 1/14/19 10,000,000 10,000,190 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.259 7/23/18 10,000,000 9,997,670 National Bank of Canada sr. unsec. FRN Ser. BKNT (Canada) 1.342 12/14/18 10,000,000 9,973,630 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 0.862 12/15/16 6,039,000 6,018,673 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 0.822 6/7/17 10,590,000 10,523,738 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 1.366 9/17/18 10,000,000 10,022,280 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 0.972 4/4/17 7,000,000 6,980,281 PNC Bank NA sr. unsec. FRN Ser. MTN 0.834 6/1/18 5,000,000 4,976,045 Royal Bank of Canada sr. unsec. unsub. FRN (Canada) 1.187 12/10/18 10,000,000 10,001,550 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN (Canada) 1.158 7/30/18 10,000,000 9,973,090 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB (United Kingdom) 1.543 3/31/17 11,575,000 11,526,674 Santander Bank, NA sr. unsec. FRN 1.551 1/12/18 5,000,000 4,944,445 Societe Generale SA company guaranty sr. unsec. unsub. FRN (France) 1.692 10/1/18 13,675,000 13,776,113 Societe Generale SA 144A unsec. sub. notes (France) 5.750 4/20/16 7,131,000 7,186,622 Standard Chartered PLC 144A sr. unsec. notes (United Kingdom) 3.200 5/12/16 23,975,000 24,102,523 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRB (Japan) 1.200 1/16/18 6,000,000 5,970,888 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRB (Japan) 1.051 1/10/17 6,000,000 5,987,646 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 1.359 7/23/18 8,000,000 7,978,512 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 0.941 7/11/17 5,000,000 4,970,855 Suncorp-Metway, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.303 3/28/17 15,250,000 15,241,201 SunTrust Bank/Atlanta, GA sr. unsec. FRN Ser. BKNT 0.802 2/15/17 17,020,000 16,942,338 Toronto-Dominion Bank (The) sr. unsec. FRN Ser. GMTN (Canada) 1.159 7/23/18 10,000,000 9,954,070 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN (Canada) 0.569 5/2/17 3,000,000 2,992,221 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 0.802 3/13/18 10,000,000 9,917,360 U.S. Bancorp jr. unsec. sub. notes 3.442 2/1/16 3,500,000 3,500,000 20 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Banking cont. U.S. Bancorp sr. unsec. unsub. FRN Ser. MTN 0.852 11/15/18 $10,000,000 $9,968,600 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 0.692 9/11/17 10,000,000 9,980,150 Wachovia Corp. unsec. sub. FRN 0.992 10/15/16 16,218,000 16,173,206 Wells Fargo & Co. sr. unsec. unsub. FRN 1.249 4/23/18 3,000,000 2,992,074 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT 1.358 1/22/18 6,000,000 6,007,056 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.118 11/23/18 10,000,000 9,998,630 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 0.823 5/25/18 8,000,000 7,938,480 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 0.784 12/1/17 7,000,000 6,971,482 Basic materials (1.0%) Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. FRN 1.680 4/16/18 4,000,000 3,261,344 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. FRN 1.567 5/27/16 16,250,000 16,006,250 Monsanto Co. sr. unsec. unsub. FRN 0.544 11/7/16 3,425,000 3,411,478 Capital goods (0.7%) John Deere Capital Corp. sr. unsec. FRN Ser. MTN 0.732 12/15/17 10,000,000 9,955,830 John Deere Capital Corp. sr. unsec. unsub. FRN Ser. MTN 0.910 1/16/18 6,000,000 5,973,666 Communication services (2.4%) AT&T, Inc. sr. unsec. unsub. FRN 1.317 11/27/18 10,000,000 9,997,540 British Telecommunications PLC sr. unsec. unsub. notes (United Kingdom) 1.625 6/28/16 1,400,000 1,403,193 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds (Netherlands) 5.750 3/23/16 15,250,000 15,355,134 Deutsche Telekom International Finance BV 144A company guaranty sr. unsec. unsub. notes (Netherlands) 3.125 4/11/16 5,700,000 5,721,780 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5.850 5/1/17 6,755,000 7,060,839 Verizon Communications, Inc. sr. unsec. unsub. FRN 2.042 9/15/16 6,500,000 6,541,288 Verizon Communications, Inc. sr. unsec. unsub. FRN 0.877 6/9/17 10,000,000 9,962,700 Conglomerates (0.4%) Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. FRN (Netherlands) 0.673 5/25/18 10,000,000 9,963,630 Consumer cyclicals (5.1%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.837 3/10/17 10,000,000 9,945,790 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.669 8/1/17 5,000,000 4,968,310 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.022 12/6/17 15,000,000 14,772,960 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 0.982 9/8/17 5,500,000 5,409,982 Short Duration Income Fund 21 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Consumer cyclicals cont. General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2.750 5/15/16 $9,832,000 $9,867,100 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 1.977 4/10/18 905,000 895,984 Home Depot, Inc. (The) sr. unsec. unsub. FRN 0.882 9/15/17 9,000,000 9,017,253 Hutchison Whampoa International 14, Ltd. 144A company guaranty sr. unsec. unsub. bonds (Hong Kong) 1.625 10/31/17 2,500,000 2,496,750 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. FRN (South Korea) 1.333 3/18/17 3,000,000 2,997,420 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. notes (South Korea) 4.375 7/27/16 3,075,000 3,119,351 Lowe’s Cos., Inc. sr. unsec. unsub. FRN 1.102 9/14/18 2,000,000 2,003,468 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 0.972 3/3/17 7,900,000 7,883,355 Nissan Motor Acceptance Corp. 144A sr. unsec. unsub. FRN 1.303 9/26/16 9,350,000 9,354,731 Toyota Motor Credit Corp. sr. unsec. unsub. FRB Ser. GMTN 1.082 7/13/18 10,000,000 9,955,170 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.010 1/17/19 2,105,000 2,086,352 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 0.562 5/16/17 10,000,000 9,974,490 Walt Disney Co. (The) sr. unsec. unsub. FRN 0.940 1/8/19 15,000,000 14,995,800 Consumer finance (1.9%) American Express Bank FSB sr. unsec. unsub. FRN Ser. BKNT 0.724 6/12/17 12,340,000 12,286,247 American Express Co. sr. unsec. unsub. FRN 0.968 5/22/18 5,250,000 5,215,728 American Express Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.114 11/5/18 6,000,000 5,988,642 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 1.082 7/13/18 7,000,000 6,981,989 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 0.802 12/11/17 15,000,000 14,925,705 Capital One Bank USA NA sr. unsec. FRN 0.859 2/13/17 250,000 249,265 Consumer staples (2.9%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.811 1/27/17 4,465,000 4,448,538 ERAC USA Finance, LLC 144A company guaranty sr. unsec. 1.400 4/15/16 8,171,000 8,173,835 Kroger Co. (The) sr. unsec. FRN 1.150 10/17/16 21,242,000 21,251,346 Mondelez International, Inc. sr. unsec. unsub. notes 4.125 2/9/16 5,984,000 5,987,267 PepsiCo, Inc. sr. unsec. unsub. FRN 0.972 10/13/17 10,000,000 10,002,660 Walgreens Boots Alliance, Inc. sr. unsec. unsub. FRN 0.814 5/18/16 17,900,000 17,883,568 22 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Energy (1.2%) BP Capital Markets PLC company guaranty sr. unsec. unsub. FRN (United Kingdom) 0.691 2/10/17 $10,000,000 $9,970,690 Devon Energy Corp. sr. unsec. unsub. FRN 1.052 12/15/16 4,780,000 4,704,242 Shell International Finance BV company guaranty sr. unsec. unsub. FRN (Netherlands) 0.921 11/10/18 15,000,000 14,954,385 Financial (3.3%) Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 0.921 1/12/18 10,000,000 9,985,140 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes (Ireland) 0.964 4/15/16 1,615,000 1,615,748 General Electric Capital Corp. company guaranty sr. unsec. FRN Ser. EMTN 0.770 6/20/16 7,000,000 6,994,082 General Electric Capital Corp. company guaranty sr. unsec. unsub. FRN Ser. MTN 0.614 8/7/18 4,062,000 4,027,725 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 1.048 5/22/17 5,000,000 4,992,705 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.312 12/15/17 6,000,000 5,986,368 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.061 6/4/17 10,200,000 10,174,561 Morgan Stanley sr. unsec. unsub. FRB Ser. MTN 1.070 10/18/16 23,000,000 22,934,220 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes (United Kingdom) 4.375 3/16/16 10,500,000 10,543,470 Health care (1.5%) Amgen, Inc. sr. unsec. FRN 0.758 5/22/17 15,000,000 14,946,900 AstraZeneca PLC sr. unsec. unsub. FRN (United Kingdom) 0.892 11/16/18 10,000,000 9,993,530 Bayer US Finance, LLC 144A company guaranty sr. unsec. unsub. FRN 0.892 10/6/17 10,000,000 9,965,030 Insurance (1.3%) Jackson National Life Global Funding 144A sr. FRN 1.202 10/13/17 5,000,000 5,011,330 New York Life Global Funding 144A FRN 0.792 12/15/17 10,000,000 10,004,470 Principal Life Global Funding II 144A sr. FRN 0.938 12/1/17 10,000,000 9,998,970 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 4.125 3/15/16 5,000,000 5,015,215 Investment banking/Brokerage (—%) Macquarie Bank, Ltd. 144A sr. unsec. FRN (Australia) 1.384 3/24/17 625,000 623,610 Real estate (3.3%) AvalonBay Communities, Inc. sr. unsec. sub. notes Ser. MTN R 5.750 9/15/16 3,771,000 3,873,187 DDR Corp. sr. unsec. unsub. notes R 9.625 3/15/16 6,925,000 6,991,854 HCP, Inc. sr. unsec. notes Ser. MTN R 6.300 9/15/16 2,360,000 2,428,650 HCP, Inc. sr. unsec. unsub. notes R 3.750 2/1/16 2,000,000 2,000,000 Kimco Realty Corp. sr. unsec. unsub. notes Ser. MTN R 5.783 3/15/16 23,635,000 23,763,054 Realty Income Corp. sr. unsec. notes R 5.950 9/15/16 10,000,000 10,275,810 Simon Property Group LP sr. unsec. unsub. notes R 5.250 12/1/16 4,921,000 5,036,343 Short Duration Income Fund 23 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.9%)* cont. rate (%) date amount Value Real estate cont. Welltower, Inc. sr. unsec. notes R 6.200 6/1/16 $3,910,000 $3,972,275 Welltower, Inc. sr. unsec. notes R 3.625 3/15/16 18,831,000 18,881,599 Technology (1.1%) Cisco Systems, Inc. sr. unsec. FRN 0.822 6/15/18 10,000,000 9,984,330 eBay, Inc. sr. unsec. unsub. FRN 0.821 7/28/17 7,000,000 6,915,888 QUALCOMM, Inc. sr. unsec. unsub. FRN 0.640 5/18/18 10,000,000 9,927,900 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A 6.900 1/2/18 1,757,163 1,795,469 Kansas City Southern 144A company guaranty sr. unsec. sub. FRN 1.321 10/28/16 4,000,000 3,957,148 Utilities and power (4.0%) Duke Energy Corp. sr. unsec. FRN 0.992 4/3/17 14,100,000 14,011,057 Duke Energy Progress, Inc. sr. mtge. FRN 0.652 3/6/17 5,000,000 4,982,845 Electricite de France (EDF) 144A sr. unsec. unsub. FRN (France) 1.084 1/20/17 8,000,000 7,997,856 Enbridge, Inc. sr. unsec. unsub. FRN (Canada) 0.866 6/2/17 5,000,000 4,812,465 Exelon Corp. sr. unsec. unsub. notes 1.550 6/9/17 5,000,000 4,988,205 Georgia Power Co. sr. unsec. unsub. FRN 0.832 3/15/16 4,997,000 4,996,600 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes (United Kingdom) 3.900 5/1/16 20,000,000 20,092,740 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 4.000 3/15/16 21,555,000 21,630,701 TransCanada PipeLines, Ltd. sr. unsec. unsub. FRB (Canada) 1.283 6/30/16 7,100,000 7,103,664 Xcel Energy, Inc. sr. unsec. unsub. notes 1.200 6/1/17 5,000,000 4,978,510 Total corporate bonds and notes (cost $1,606,813,642) Maturity Principal COMMERCIAL PAPER (17.0%)* Yield (%) date amount Value Albemarle Corp. 1.198 2/5/16 $17,800,000 $17,797,785 Assa Abloy Financial Services AB (Sweden) 0.750 2/18/16 10,000,000 9,997,294 Autonation, Inc. 0.950 2/1/16 20,000,000 19,998,958 Bacardi Corp. (Puerto Rico) 0.801 2/10/16 10,000,000 9,998,470 BASF SE (Germany) 0.702 6/21/16 12,500,000 12,469,200 Bell Canada (Canada) 0.710 2/12/16 8,000,000 7,998,644 Brookfield US Holdings, Inc. 0.870 2/8/16 10,000,000 9,998,553 Brookfield US Holdings, Inc. 0.880 2/4/16 10,000,000 9,999,157 CBS Corp. 0.670 2/25/16 4,000,000 3,998,509 Church & Dwight Co., Inc. 144A 0.770 2/3/16 10,000,000 9,999,400 Cox Enterprises, Inc. 0.901 2/1/16 10,000,000 9,999,646 Deutsche Telekom AG (Germany) 0.660 2/18/16 2,000,000 1,999,370 Entergy Corp. 0.950 2/12/16 10,000,000 9,997,488 ERP Operating, LP 0.921 2/1/16 8,500,000 8,499,699 24 Short Duration Income Fund Maturity Principal COMMERCIAL PAPER (17.0%)* cont. Yield (%) date amount Value Experian Finance PLC (United Kingdom) 0.741 3/11/16 $1,550,000 $1,549,081 FMC Technologies, Inc. 0.851 2/11/16 9,750,000 9,748,373 FMC Technologies, Inc. 0.910 2/5/16 1,168,000 1,167,900 Ford Motor Credit Co., LLC 1.121 2/12/16 1,200,000 1,199,689 Hawaiian Electric Industries, Inc. 0.950 2/9/16 800,000 799,845 Hawaiian Electric Industries, Inc. 0.970 2/2/16 16,000,000 15,998,917 Humana Inc. 0.926 2/16/16 20,000,000 19,993,400 Hyundai Capital America (South Korea) 0.811 2/25/16 10,000,000 9,996,273 Hyundai Capital America (South Korea) 0.901 2/11/16 402,000 401,933 Kansas City Southern de Mexico SA de CV 0.880 2/1/16 16,000,000 15,999,167 Kellogg Co. 0.620 2/19/16 5,087,000 5,085,546 Marriott International, Inc./MD 0.861 3/8/16 10,000,000 9,994,518 Marriott International, Inc./MD 0.710 2/22/16 2,000,000 1,999,343 Marriott International, Inc./MD 0.600 2/2/16 6,250,000 6,249,702 Mohawk Industries, Inc. 0.710 2/25/16 9,500,000 9,496,459 Mohawk Industries, Inc. 0.600 2/5/16 6,500,000 6,499,444 NiSource Finance Corp. 0.870 2/4/16 6,700,000 6,699,513 NiSource Finance Corp. 0.870 2/1/16 14,500,000 14,499,486 SCANA Corp. 144A 1.001 2/17/16 14,000,000 13,995,101 Syngenta Wilmington Inc. 1.003 5/4/16 8,000,000 7,982,507 Syngenta Wilmington Inc. 144A 0.952 4/22/16 8,600,000 8,584,348 Tyco International Finance SA (Luxembourg) 0.851 2/19/16 10,000,000 9,997,142 UnitedHealth Group, Inc. 0.741 3/18/16 15,000,000 14,990,098 Viacom, Inc. 1.221 2/26/16 13,500,000 13,494,771 Whirlpool Corp. 0.801 3/30/16 10,000,000 9,990,986 Whirlpool Corp. 0.750 2/5/16 846,000 845,928 Wyndham Worldwide Corp. 1.050 2/4/16 10,000,000 9,998,940 Wyndham Worldwide Corp. 0.900 2/1/16 10,000,000 9,999,479 Xerox Corp. 0.871 2/29/16 10,000,000 9,995,686 Xerox Corp. 0.841 2/22/16 10,000,000 9,996,713 Total commercial paper (cost $399,965,866) Interest Maturity Principal MORTGAGE-BACKED SECURITIES (5.5%)* rate (%) date amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corporation Ser. 1619, Class PZ 6.500 11/15/23 $214,022 $234,815 Ser. 2345, Class PQ 6.500 8/15/16 17,847 18,178 Ser. 2430, Class UD 6.000 3/15/17 28,078 28,667 Ser. 3724, Class CM 5.500 6/15/37 302,010 339,392 Ser. 3316, Class CD 5.500 5/15/37 126,207 140,514 Ser. 2503, Class B 5.500 9/15/17 36,237 37,519 Ser. 3662, Class QA 5.000 3/15/38 46,172 46,327 Ser. 2888, Class CG 5.000 8/15/33 15,068 15,123 Ser. 3331, Class NV 5.000 6/15/29 160,543 162,551 Ser. 2561, Class BD 5.000 2/15/18 144,727 148,632 Short Duration Income Fund 25 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (5.5%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 2541, Class JC 5.000 12/15/17 $58,863 $60,308 Ser. 2542, Class ES 5.000 12/15/17 11,951 12,248 Ser. 2519, Class AH 5.000 11/15/17 136,279 139,976 Ser. 2513, Class DB 5.000 10/15/17 15,595 15,944 Ser. 3539, Class PM 4.500 5/15/37 67,219 71,037 Ser. 2958, Class QD 4.500 4/15/20 29,849 30,767 Ser. 2854, Class DL 4.000 9/15/19 135,369 139,418 Ser. 2864, Class GB 4.000 9/15/19 100,154 103,740 Ser. 2783, Class AY 4.000 4/15/19 91,060 93,582 Ser. 3805, Class AK 3.500 4/15/24 67,967 69,467 Ser. 3683, Class JH 2.500 12/15/23 10,834 10,876 Ser. 3611, PO 0.000 7/15/34 92,217 86,376 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 151,529 163,976 Ser. 10-110, Class AE 9.750 11/25/18 114,445 123,671 Ser. 06-124, Class A 5.625 11/25/36 19,824 20,207 Ser. 05-48, Class AR 5.500 2/25/35 119,577 127,170 Ser. 08-8, Class PA 5.000 2/25/38 122,219 128,376 Ser. 09-15, Class MC 5.000 3/25/24 45,389 47,038 Ser. 02-73, Class OE 5.000 11/25/17 54,662 56,127 Ser. 02-65, Class HC 5.000 10/25/17 5,935 6,005 Ser. 09-100, Class PA 4.500 4/25/39 15,179 15,418 Ser. 04-8, Class GD 4.500 10/25/32 19,594 19,662 Ser. 04-26, Class PD 4.500 8/25/32 58,395 58,933 Ser. 11-60, Class PA 4.000 10/25/39 36,973 38,631 Ser. 11-4, Class JP 4.000 6/25/39 154,074 155,400 Ser. 11-36, Class PA 4.000 2/25/39 377,245 387,851 Ser. 03-43, Class YA 4.000 3/25/33 366,605 374,337 Ser. 10-109, Class JB 4.000 8/25/28 172,372 176,199 Ser. 11-89, Class VA 4.000 9/25/23 23,552 23,548 Ser. 04-27, Class HB 4.000 5/25/19 43,244 44,701 Ser. 03-128, Class NG 4.000 1/25/19 100,226 103,130 Ser. 11-20, Class PC 3.500 3/25/39 100,200 103,033 Ser. 10-155, Class A 3.500 9/25/25 36,023 36,894 Ser. 11-42, Class BJ 3.000 8/25/25 560,991 571,594 Ser. 10-49, Class KC 3.000 11/25/23 1,322 1,321 Ser. 10-43, Class KG 3.000 1/25/21 108,151 110,793 Ser. 11-23, Class AB 2.750 6/25/20 71,051 72,275 Ser. 10-81, Class AP 2.500 7/25/40 147,069 149,038 FRB Ser. 10-90, Class GF 0.927 8/25/40 2,627,563 2,646,744 FRB Ser. 06-74, Class FL 0.777 8/25/36 669,910 678,127 FRB Ser. 05-63, Class FC 0.677 10/25/31 1,162,985 1,161,849 Ser. 92-96, Class B, PO 0.000 5/25/22 25,026 24,657 26 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (5.5%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-39, Class PH 4.500 11/20/38 $238,887 $247,255 Ser. 11-7, Class CA 4.500 11/20/37 14,254 14,289 Ser. 09-109, Class NK 4.500 7/20/37 228,968 233,796 Ser. 09-94, Class MB F 4.500 4/20/37 161,593 161,912 Ser. 09-59, Class P 4.250 9/20/33 78,516 79,964 Ser. 09-32, Class AB 4.000 5/16/39 34,380 36,412 Ser. 10-32, Class CJ 4.000 1/20/38 215,089 219,877 Ser. 09-118, Class AW 3.000 5/20/37 401,830 405,451 Commercial mortgage-backed securities (1.7%) DBRR Trust 144A FRB Ser. 13-EZ3, Class A 1.636 12/18/49 5,510,673 5,510,673 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class AAB 5.477 12/10/49 13,124 13,124 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class A4 F 5.399 5/15/45 10,488,076 10,543,564 Ser. 04-LN2, Class A2 5.115 7/15/41 206,093 206,260 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM 6.082 6/12/46 10,895,000 10,983,467 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class A31 5.439 2/12/44 363,613 363,613 Selkirk, Ltd. 144A Ser. 1, Class A (Cayman Islands) 1.329 2/20/41 3,479,290 3,353,165 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C28, Class A4FL 0.576 10/15/48 9,633,028 9,530,649 Residential mortgage-backed securities (non-agency) (3.3%) BCAP, LLC Trust 144A FRB Ser. 12-RR12, Class 4A1 2.890 4/26/36 3,417,674 3,468,939 FRB Ser. 15-RR6, Class 3A1 1.196 5/26/46 6,887,964 6,793,598 FRB Ser. 12-RR10, Class 5A5 0.687 4/26/36 5,417,533 5,309,182 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-FR1, Class M1 F 0.927 6/25/35 4,858,474 4,803,087 FRB Ser. 05-EC1, Class M1 0.872 11/25/35 7,504,689 7,445,033 Bear Stearns Asset Backed Securities Trust FRB Ser. 05-4, Class M1 0.922 1/25/36 954,482 954,152 FRB Ser. 05-SD3, Class 1A 0.917 7/25/35 3,818,174 3,746,864 FRB Ser. 05-SD2, Class 1A3 0.827 3/25/35 2,210,606 2,191,637 Citigroup Mortgage Loan Trust 144A Ser. 13-11, Class 2A3 5.029 8/25/27 4,103,965 4,124,485 FRB Ser. 09-6, Class 12A1 2.737 7/25/36 504,303 505,563 FRB Ser. 09-5, Class 1A1 2.219 6/25/37 218,400 218,400 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-11, Class 3A1 0.712 12/25/35 1,323,716 1,290,928 Countrywide Asset-Backed Certificates Trust FRB Ser. 04-9, Class MV2 F 1.432 12/25/34 1,871,855 1,858,940 FRB Ser. 05-1, Class MV3 0.902 7/25/35 3,730,741 3,708,099 Short Duration Income Fund 27 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (5.5%)* cont. rate (%) date amount Value Residential mortgage-backed securities (non-agency) cont. CSMC Trust 144A FRB Ser. 14-5R, Class 6A1 0.572 10/27/36 $7,852,786 $7,649,556 FRB Ser. 15-4R, Class 4A1 0.562 4/27/37 9,452,765 8,962,166 JPMorgan Resecuritization Trust 144A FRB Ser. 09-7, Class 1A1 2.727 8/27/37 2,276,627 2,286,686 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-6AR, Class 1A2 0.697 11/25/35 1,665,563 1,650,998 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-1, Class M1 1.132 2/25/35 736,557 736,129 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A1C 0.837 11/25/35 3,270,814 3,192,642 People’s Choice Home Loan Securities Trust FRB Ser. 05-2, Class M2 F 1.067 5/25/35 5,086,086 5,073,370 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 07-BC2, Class A3 0.557 3/25/37 2,245,804 2,236,686 Total mortgage-backed securities (cost $130,404,154) Maturity Principal CERTIFICATES OF DEPOSIT (3.9%)* Yield (%) date amount Value Banco Bilbao Vizcaya/NY FRN 1.212 5/16/16 $23,750,000 $23,736,059 Bank of Montreal/Chicago, IL FRN (Canada) 0.664 8/12/16 5,000,000 4,998,935 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The)/ New York, NY FRN (Japan) 1.002 7/15/16 7,000,000 6,998,838 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.748 5/23/17 10,000,000 9,996,100 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.686 6/2/17 10,000,000 9,977,450 Intesa Sanpaolo/NY FRN (Italy) 1.997 4/11/16 16,550,000 16,559,467 National Bank of Canada/New York, NY FRN 0.782 5/24/17 10,000,000 9,996,090 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.832 8/24/17 10,000,000 9,995,770 Total certificates of deposit (cost $92,309,301) Interest Maturity Principal ASSET-BACKED SECURITIES (2.4%)* rate (%) date amount Value Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M3 F 1.147 8/25/35 $17,800,000 $17,711,728 Station Place Securitization Trust FRB Ser. 14-3, Class A 1.056 8/10/16 20,000,000 20,000,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A 1.055 7/25/16 20,000,000 20,000,000 Total asset-backed securities (cost $57,687,875) 28 Short Duration Income Fund Maturity Principal ASSET-BACKED COMMERCIAL PAPER (0.6%)* Yield (%) date amount Value Jupiter Securitization Co., LLC 144A 0.442 7/25/16 $13,000,000 $12,998,765 Sheffield Receivables Co., LLC (United Kingdom) 0.550 2/5/16 1,000,000 999,920 Total asset-backed commercial paper (cost $13,999,939) U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.1%)* rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 4.500 1/15/19 $75,700 $78,441 Government National Mortgage Association Pass-Through Certificates 4.500 5/15/18 62,429 64,092 U.S. Government Agency Mortgage Obligations (0.1%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 19,310 19,862 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 3/1/19 58,889 67,352 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 6/1/17 38,632 39,799 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/1/19 29,082 29,613 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 86,166 89,052 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 7/1/17 88,868 91,507 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 6/1/17 41,512 42,665 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 56,053 58,133 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 4/1/18 46,967 48,623 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 82,114 86,292 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 11/1/19 89,566 93,618 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/18 29,471 30,485 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 3/1/18 34,382 35,569 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 2/1/18 35,184 36,398 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 47,846 49,472 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 59,810 61,856 Federal National Mortgage Association Pass-Through Certificates 6.500 8/1/17 43,708 45,112 Federal National Mortgage Association Pass-Through Certificates 6.000 5/1/23 58,242 62,380 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 13,748 14,178 Short Duration Income Fund 29 U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.1%)* cont. rate (%) date amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/18 $30,560 $31,993 Federal National Mortgage Association Pass-Through Certificates 6.000 12/1/17 40,252 41,503 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 88,343 92,782 Federal National Mortgage Association Pass-Through Certificates 5.500 6/1/20 104,463 109,585 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/18 74,593 77,220 Federal National Mortgage Association Pass-Through Certificates 5.500 4/1/18 94,076 97,241 Federal National Mortgage Association Pass-Through Certificates 5.000 11/1/19 89,329 93,609 Total U.S. government and agency mortgage obligations (cost $1,731,668) TOTAL INVESTMENTS Total investments (cost $2,302,912,445) Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes PO Principal Only Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,358,036,209. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 30 Short Duration Income Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 67.0% Sweden 1.6% United Kingdom 7.4 Denmark 1.1 Canada 5.4 Italy 0.7 Australia 4.3 South Korea 0.7 France 3.9 Germany 0.6 Netherlands 3.0 Other 1.3 Japan 3.0 Total 100.0% Short Duration Income Fund 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $13,998,685 $—­ Asset-backed securities —­ 17,711,728 40,000,000 Certificates of deposit —­ 92,258,709 —­ Commercial paper —­ 400,002,461 —­ Corporate bonds and notes —­ 1,602,166,495 —­ Mortgage-backed securities —­ 120,780,607 8,962,166 U.S. government and agency mortgage obligations —­ 1,688,432 —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 7/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 1/31/16 Asset-backed securities $20,000,000 $—­ $—­ $—­ $—­ $—­ $20,000,000 $—­ $40,000,000 Mortgage- backed securities $—­ —­ —­ (17,959) 10,371,853 (1,391,728) —­ —­ $8,962,166 Totals $—­ $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(17,959) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 32 Short Duration Income Fund Statement of assets and liabilities 1/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,302,912,445) $2,297,569,283 Cash 37,575 Interest and other receivables 5,919,234 Receivable for shares of the fund sold 58,936,264 Receivable for investments sold 3,279,687 Prepaid assets 161,167 Total assets LIABILITIES Payable for investments purchased 2,401,406 Payable for shares of the fund repurchased 4,630,798 Payable for compensation of Manager (Note 2) 107,803 Payable for custodian fees (Note 2) 20,513 Payable for investor servicing fees (Note 2) 211,977 Payable for Trustee compensation and expenses (Note 2) 78,102 Payable for administrative services (Note 2) 19,853 Payable for distribution fees (Note 2) 127,562 Distributions payable to shareholders 143,726 Other accrued expenses 125,261 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,363,660,135 Undistributed net investment income (Note 1) 160,587 Accumulated net realized loss on investments (Note 1) (441,351) Net unrealized depreciation of investments (5,343,162) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,441,124,644 divided by 143,899,186 shares) $10.01 Net asset value and offering price per class B share ($1,692,368 divided by 169,230 shares)* $10.00 Net asset value and offering price per class C share ($17,561,863 divided by 1,756,069 shares)* $10.00 Net asset value, offering price and redemption price per class M share ($8,579,390 divided by 857,448 shares) $10.01 Net asset value, offering price and redemption price per class R share ($1,077,258 divided by 107,684 shares) $10.00 Net asset value, offering price and redemption price per class R6 share ($2,283,397 divided by 227,715 shares) $10.03 Net asset value, offering price and redemption price per class Y share ($885,717,289 divided by 88,354,022 shares) $10.02 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 33 Statement of operations Six months ended 1/31/16 (Unaudited) INVESTMENT INCOME Interest $10,073,249 Total investment income EXPENSES Compensation of Manager (Note 2) 3,695,424 Investor servicing fees (Note 2) 637,427 Custodian fees (Note 2) 24,157 Trustee compensation and expenses (Note 2) 72,907 Distribution fees (Note 2) 736,535 Administrative services (Note 2) 33,080 Other 339,324 Fees waived and reimbursed by Manager (Note 2) (1,549,050) Total expenses Expense reduction (Note 2) (9,953) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (435,470) Net increase from payments by affiliates (Note 2) 1,395 Net unrealized depreciation of investments during the period (3,070,337) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Short Duration Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/16* Year ended 7/31/15 Operations: Net investment income $6,093,398 $9,473,205 Net realized gain (loss) on investments (434,075) 1,178,489 Net unrealized depreciation of investments (3,070,337) (5,271,013) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,541,837) (6,302,978) Class B (952) (280) Class C (8,405) (3,306) Class M (17,953) (17,050) Class R (694) (831) Class R5 (18) (53) Class R6 (4,360) (4,378) Class Y (2,322,728) (3,318,330) Net realized short-term gain on investments Class A — (855,530) Class B — (518) Class C — (6,050) Class M — (3,242) Class R — (1,521) Class R5 — (6) Class R6 — (427) Class Y — (410,283) From net realized long-term gain on investments Class A (226,929) (285,177) Class B (275) (172) Class C (2,300) (2,017) Class M (1,410) (1,081) Class R (193) (507) Class R5 — (2) Class R6 (210) (142) Class Y (138,434) (136,761) Increase from capital share transactions (Note 4) 265,402,804 9,354,630 Total increase in net assets NET ASSETS Beginning of period 2,096,311,117 2,092,926,448 End of period (including undistributed net investment income of $160,587 and distributions in excess of net investment income of $35,864, respectively) *Unaudited. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ January 31, 2016** $10.03­ .03­ (.02) .01­ (.03) —­ e $10.01­ * $1,441,125­ .20* .27* 24* July 31, 2015­ 10.06­ .04­ (.02) .02­ (.04) (.01) 10.03­ .20­ 1,411,923­ .40­ .41­ 46­ July 31, 2014­ 10.03­ .05­ .03­ .08­ (.05) —­ e 10.06­ .81­ 1,603,517­ .40­ .47­ 45­ July 31, 2013­ 10.02­ .05­ .02­ .07­ (.06) —­ e 10.03­ .69­ 1,005,695­ .40­ .53­ 24­ July 31, 2012† 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 178,371­ .32* .37* 2* Class B­ January 31, 2016** $10.02­ .01­ (.02) (.01) —­ e $10.00­ * $1,692­ .40* f .08* f 24* July 31, 2015­ 10.05­ —­ e (.02) —­ e (.01) 10.02­ 1,091­ .79 f .02 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 583­ .79 f .09 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 326­ .80­ .14­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 386­ .63* .05* 2* Class C­ January 31, 2016** $10.02­ .01­ (.02) (.01) —­ e $10.00­ * $17,562­ .40* f .08* f 24* July 31, 2015­ 10.05­ — ­ e (.02) — ­ e (.01) 10.02­ 9,622­ .79 f .02 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) — ­ e 10.05­ .42­ 8,586­ .79 f .09 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) — ­ e 10.02­ .29­ 6,292­ .80­ .13­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 2,054­ .63* .07* 2* Class M­ January 31, 2016** $10.02­ .02­ (.01) .01­ (.02) —­ e $10.01­ * $8,579­ .23* .24* 24* July 31, 2015­ 10.05­ .04­ (.02) .02­ (.04) (.01) 10.02­ .15­ 6,913­ .45­ .36­ 46­ July 31, 2014­ 10.02­ .04­ .03­ .07­ (.04) — ­ e 10.05­ .76­ 777­ .45­ .43­ 45­ July 31, 2013­ 10.02­ .05­ —­ e .05­ (.05) —­ e 10.02­ .54­ 1,267­ .45­ .49­ 24­ July 31, 2012† 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 212­ .36* .32* 2* Class R­ January 31, 2016** $10.02­ .01­ (.02) (.01) —­ e $10.00­ * $1,077­ .39* f .07* f 24* July 31, 2015­ 10.05­ — ­ e (.02) — ­ e (.01) 10.02­ 2,131­ .79 f .03 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 1,407­ .79 f .10 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 1,172­ .80­ .10­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 100­ .63* .02* 2* Class R5­ January 31, 2016**# $10.04­ .02­ (.01) .01­ (.02) —­ e $10.03­ * $10­ .10* .19* 24* July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 10­ .30­ .52­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) —­ e 10.07­ .91­ 10­ .30­ .59­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) —­ e 10.04­ .79­ 10­ .30­ .65­ 24­ July 31, 2012†† 10.02­ .01­ —­ e .01­ —­ e —­ —­ e 10.03­ * 10­ .02* .05* 2* Class R6­ January 31, 2016** $10.04­ .03­ (.01) .02­ (.03) —­ e $10.03­ * .15* .33* 24* July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 1,303­ .30­ .50­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) — ­ e 10.07­ .91­ 831­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) — ­ e 10.04­ .79­ 229­ .30­ .61­ 24­ July 31, 2012†† 10.02­ .01­ —­ e .01­ —­ e —­ —­ e 10.03­ * 10­ .02* .05* 2* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Short Duration Income Fund Short Duration Income Fund 37 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class Y­ January 31, 2016** $10.04­ .03­ (.02) .01­ (.03) —­ e $10.02­ * $885,717­ .15* .32* 24* July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 663,319­ .30­ .51­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) —­ e 10.07­ .91­ 477,216­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) — ­ e 10.04­ .79­ 136,165­ .30­ .61­ 24­ July 31, 2012† 10.00­ .04­ .03­ .07­ (.04) —­ 10.03­ * 11,405­ .24* .47* 2* * Not annualized. ** Unaudited. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. # Effective November 27, 2015, the fund has liquidated its class R5 shares. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 1/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Class A 0.07% 0.12% 0.12% 0.14% 0.47% Class B 0.07 0.12 0.12 0.14 0.47 Class C 0.07 0.12 0.12 0.14 0.47 Class M 0.07 0.12 0.12 0.14 0.47 Class R 0.07 0.12 0.12 0.14 0.47 Class R5 0.06 0.20 0.21 0.24 0.04 Class R6 0.07 0.13 0.14 0.17 0.04 Class Y 0.07 0.12 0.12 0.14 0.47 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 1/31/16 7/31/15 7/31/14 Class B —%‡ 0.01% 0.01% Class C —‡ 0.01 0.01 Class R 0.01 0.01 0.01 ‡ Amount represents less than 0.01% per share. The accompanying notes are an integral part of these financial statements. 38 Short Duration Income Fund Short Duration Income Fund 39 Notes to financial statements 1/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through January 31, 2016. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. The fund may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, class M, classR, class R6 and classY shares also are generally not subject to a contingent deferred sales charge. Prior to November 1, 2015, classM shares were able to pay a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassR6 and classY shares are not available to all investors. Effective November 27, 2015, the fund has liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect 40 Short Duration Income Fund to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Short Duration Income Fund 41 Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $2,302,912,445, resulting in gross unrealized appreciation and depreciation of $437,267 and $5,780,429, respectively, or net unrealized depreciation of $5,343,162. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. Effective December 1, 2015, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses, payments under the fund’s investor servicing contract and acquired fund fees and expenses, but including payments under the fund’s investment management contract) would exceed an annual rate of 0.24% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $548,402 as a result of this limit. 42 Short Duration Income Fund Prior to December 1, 2015, Putnam Management had contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $999,927 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $721 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassB $62 ClassC 538 ClassR 121 Total Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,395 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $408,517 ClassR5 $4 ClassB 407 ClassR6 343 ClassC 3,469 ClassY 222,079 ClassM 2,233 Total ClassR 375 Short Duration Income Fund 43 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $9,953 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,450, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $694,701 ClassM 5,696 ClassB 3,458 ClassR 3,189 ClassC 29,491 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,201 and $105, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for class A shares and up to 0.15% (no longer applicable effective November 1, 2015) for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,788 and no monies, respectively, in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $384,987,023 $412,654,040 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 44 Short Duration Income Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 124,936,717 $1,252,285,211 196,599,755 $1,974,724,959 Shares issued in connection with reinvestment of distributions 362,187 3,628,794 726,749 7,299,126 125,298,904 1,255,914,005 197,326,504 1,982,024,085 Shares repurchased (122,149,441) (1,224,330,407) (215,983,540) (2,169,598,526) Net increase (decrease) Six months ended 1/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 91,739 $918,329 83,198 $834,588 Shares issued in connection with reinvestment of distributions 112 1,118 97 968 91,851 919,447 83,295 835,556 Shares repurchased (31,544) (315,725) (32,393) (324,833) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 1,154,441 $11,552,454 860,743 $8,639,734 Shares issued in connection with reinvestment of distributions 1,032 10,318 1,120 11,223 1,155,473 11,562,772 861,863 8,650,957 Shares repurchased (359,759) (3,601,726) (756,116) (7,587,939) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 300,312 $3,007,615 868,917 $8,721,091 Shares issued in connection with reinvestment of distributions 1,898 19,005 2,093 20,990 302,210 3,026,620 871,010 8,742,081 Shares repurchased (134,487) (1,346,642) (258,551) (2,594,672) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 43,923 $439,749 195,691 $1,965,217 Shares issued in connection with reinvestment of distributions 86 862 285 2,857 44,009 440,611 195,976 1,968,074 Shares repurchased (149,024) (1,493,217) (123,311) (1,236,941) Net increase (decrease) Short Duration Income Fund 45 Period ended 1/31/16* Year ended 7/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 1 13 6 61 1 13 6 61 Shares repurchased (1,019) (10,212) — — Net increase (decrease) 6 Six months ended 1/31/16 Year ended 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 136,265 $1,366,857 100,918 $1,014,616 Shares issued in connection with reinvestment of distributions 446 4,471 492 4,947 136,711 1,371,328 101,410 1,019,563 Shares repurchased (38,709) (388,515) (54,192) (545,052) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 75,605,853 $758,548,217 103,280,755 $1,038,805,429 Shares issued in connection with reinvestment of distributions 221,319 2,219,628 346,691 3,484,978 75,827,172 760,767,845 103,627,446 1,042,290,407 Shares repurchased (53,535,010) (537,113,393) (84,956,170) (854,288,191) Net increase *Effective November 27, 2015, the fund liquidated its class R5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR6 1,021 0.4% $10,241 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 46 Short Duration Income Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Short Duration Income Fund 47 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 48 Short Duration Income Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Short Duration Income Fund 49 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 50 Short Duration Income Fund This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Short Duration Income Fund 51 This page left blank intentionally. 52 Short Duration Income Fund Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 25, 2016
